DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-3 (labeled pages 7-8) in the Applicant Arguments/Remarks Made in an Amendment filed 5/17/21 and the claim language below.
Claim 1 recites a battery charging station for an electrical device, comprising: at least one stall for receiving the electrical device; and at least two electrical power charge cords or connectors at each of the at least one stall, wherein in a first mode of operation, the at least two electrical power charge cords or connectors each provide current simultaneously to the electrical device to enable a fast charge to the electrical device placed at each of the at least one stall via provided electrical power from the battery charging station or in a second mode of operation, one of the at least two electrical power charge cords or connectors provides current to an energy storage device via provided electrical power from the electrical device placed at each of the at least one stall.
Claim 14 recites a battery charging station comprising: at least one stall; and at each stall, at least two electrical power charge cords or connectors that (1) each provide current simultaneously to an electrical device to provide electrical power to enable a fast charge to, or 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Please note that the claim language presented is interpreted where the two charge cords/connectors are used simultaneously to provide electrical power to the electrical device placed at the stall under a fast charge mode/operation but only one of the charge cords/connectors is used to provide power from the electrical device placed at the stall to an energy storage device.  Therefore, the power transfer is conducted via a different number of charge cords/connectors depending on whether the transfer of power is to or from the electrical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Khaligh (US 2021/0155100) discloses a multiple port power system capable of bi-directional power transfer including simultaneous charging of HV and LV batteries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859